Case 1:17-cv-01047-ESH Document 68-6 Filed 06/03/19 Page 1 of 3




                      EXHIBIT
                         3
               Case 1:17-cv-01047-ESH Document 68-6 Filed 06/03/19 Page 2 of 3
   From:             James O'Keefe III
   Sent:             Mon, 3 Oct 2016 13:06:31 -0400 (EDT)
   To:               Edward Hulse[ehulse@hulseassoc.com]
   Subject:          FW: Big Money Bonus for You


    James O'Keefe
    Founder / Creative Director
    Project Veritas
    Office: 914.908.2300
    Cell: 201.637.0564


   From: James OKeefe <james@projectveritas.com>
   Date: Monday, October 3, 2016 at 1:03 PM
   Subject: Big Money Bonus for You

     Dear Staff,

    The next four weeks are going to be very intense. What happens over the next 14 days will be
    instrumental in our grown over the next couple years. For example, CH has a meeting with target
    "V" tomorrow that could chance everything for us.

    With the knowledge that "Content is King," I've decided to challenge the organization with a
    rallying focus. I've laid out below specific goals that when achieved will reward each and every full-
    time employee and several others intimately involved in the investigations. If you have questions
    about the incentive plan itself, please direct them to Ken. Questions about these goals and
    objectives will be at my discretion and should be directed to me.



    1)    $1,000 bonus to every qualified participant IF we get the content we need on Democracy
    Partners:
                                  th
    Objective- Prior to October 14 , PV obtains Video and Audio OR Written collaboration where
    individuals directly connected to the Creamer / Foval element (or some derivative directly
    connected to same) state that they participate in some form of voter fraud. The words "Voter
    Fraud" don't need to be mentioned, however the activities addressed must contain elements of
    Voter Fraud. Such as "we bus "x" in to the area from out of state" or "we offer money to homeless
     people to vote," etc.

    If Christian meets this objective tomorrow afternoon in New York, you all get $1,000.00
    immediately. He can get it through our folks or on encrypted texting with the subject.


    2)    $1,000 bonus to every qualified participant IF Trump or HRC mentions/MSM print/National
    Tv coverage:
    Objective- If our release on Foval/Creamer story gets mentioned by either Presidential candidate
    OR we GET TV or Print coverage in Washington Post, New York Times, WSJ, Associated Press,
    National CBS, National NBC, National ABC, Fox News, CNN, or MSNBC




Highly Confidential - Attorneys' Eyes Only                                                         PVA00010280
                                                                                                    Document Number '
                 Case 1:17-cv-01047-ESH Document 68-6 Filed 06/03/19 Page 3 of 3
     3)       $2,500 bonus to every qualified participant if we get mentioned in Presidential Debates
     Objective- If Donald Trump mentions our videos in the Oct 19th debate, with or without attribution
     to PV.

     4)     $500 bonus to every qualified participant on Senate Race Objectives:
     Objective- In any individual senate race investigation of ours that makes the FRONT PAGE of any
     local mainstream newspaper, OR leads the Local TV news (CBS, NBC, ABC, FOX) $500 to everyone.
     Maximum of three race (if three races qualify, a total of $1500 is the maximum paid).

     We are a team and we sink or swim as a team. If you one of makes this happen, everyone wins. If
     nobody makes it happen, nobody wins.

     I can't wait to write dozens of bonus checks.


    James O'Keefe
    Founder / Creative Director
    Project Veritas
    1214 W. Boston Post Road No. 145
    Mamaroneck, NY 10543a
    tamesAprojectveritas.corn
    Office: 914-908-2300
    Cell: 201-637-0564
    Fax: 914-908-2301



    r     email_pv



          youtube    rE twitter Ft   facebook



          Donate_Button_resized



   **This email and any files transmitted with it are confidential and intended solely for the use of
    the individual or entity to whom they are addressed. If you have received this email in error please
    notify the system manager. This message contains confidential information and is intended only for
    the individual named. If you are not the named addressee you should not disseminate, distribute or
    copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by
    mistake and delete this e-mail from your system. If you are not the intended recipient you are
    notified that disclosing, copying, distributing or taking any action in reliance on the contents of
    this information is strictly prohibited.**




Highly Confidential - Attorneys' Eyes Only                                                       PVA00010281
                                                                                                   Document Number
